MEMORANDUM OPINION
                              Nos. 04-12-00096-CR & 04-12–00097-CR

                                      Zachary Paul FRANKLIN,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2009-CR-6185 & 2009-CR-10769W
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 24, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Zachary Paul Franklin appeals the trial court’s judgments adjudicating him guilty in two

separate causes.      In trial court cause number 2009-CR-6185, Franklin was charged with

possession of more than one gram, but less than four grams, of a penalty group 1 controlled

substance. In cause number 2009-CR-10769W, Franklin was charged with possession with

intent to deliver less than twenty-eight grams of a penalty group 3/4 controlled substance.

Franklin pled no contest to both charges in exchange for the State’s recommendation that
                                                                   04-12-00096-CR & 04-12-00097-CR


adjudication be deferred. On October 21, 2009, the trial court deferred adjudication and placed

Franklin on community supervision for a period of four years in each cause. The State later filed

a motion to adjudicate guilt, alleging Franklin violated various conditions of his community

supervision. In each case, Franklin pled true to violating condition number five, which required

him to report to his supervision officer. The trial court adjudicated Franklin guilty and sentenced

him to two years confinement and a fine of $1,500 in 2009-CR-6185 and to nine months

confinement and a fine of $1,200 in 2009-CR-10769W, with the sentences of confinement

running concurrently. Franklin appealed both judgments and this court consolidated the appeals.

       Franklin’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes the appeals are frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel states Franklin was provided a copy of the brief and motion to

withdraw and was further informed of his right to review the record and file his own brief.

Franklin has not done so.

       After reviewing the records and counsel’s brief, we find no reversible error and agree

with counsel the appeals are wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by Franklin’s counsel

and affirm the trial court’s judgments. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–

San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio

1996, no pet.).

       No substitute counsel will be appointed. Should Franklin wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a



                                               -2-
                                                                  04-12-00096-CR & 04-12-00097-CR


petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either this opinion is rendered or

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review

must comply with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See

id. R. 68.4.


                                                 Steven C. Hilbig, Justice



DO NOT PUBLISH




                                               -3-